Exhibit 10.1

 

WEYLAND TECH INC.

 

August 5, 2020

 

Fixel AI, Inc.

Etgar Shpivak, CEO

675 Ponce De Leon Avenue North East Atlanta, GA 30308

 

Re: Letter of Intent

 

Dear Etgar:

 

We are pleased to present this Binding Letter of Intent (the “LOI”) that
describes the mutual understanding and intent of Weyland Tech, Inc. (“Weyland”),
a Delaware corporation, or its wholly owned subsidiary (collectively hereinafter
referred to as “Buyer”), to purchase all of the assets of Fixel AI Inc., a
Delaware corporation (the “Seller” or “Company”) in a transaction to be
structured as an asset or stock purchase, provided, that the optimal acquisition
structure will be evaluated by Buyer after information regarding the Company's
legal structure, tax position and additional materials have been evaluated
during due diligence (the “Acquisition”). The parties anticipate that the
Acquisition would be pursuant to a formal purchase agreement to be entered into
between Buyer and Seller, or its stockholders as applicable (the “Agreement”),
which shall include customary representations, warranties, covenants and other
provisions to be negotiated, together with other terms consistent with those set
forth below. On the date that this LOI is executed by all of the parties (the
“Effective Date”), the terms hereof shall be binding on all of the parties,
subject to the completion of due diligence by the Buyer.

 

1.Purchase Price. Subject to the terms and conditions hereof, upon the close of
the Acquisition (the “Closing”) Buyer will purchase all of the assets of Seller
in exchange for the following (the “Purchase Price”):     Total consideration of
$4,500,000 to be allocated as follows;

 

(a)A promissory note (the “Promissory Note”) payable to Seller in the amount of
$1,575,000, accruing interest at 6% per annum, with the principal and accrued
and unpaid interest thereon being due on the earlier of 18 months from the
closing or a financing event that results in gross proceeds to Buyer of no less
than $7,000,000 (the “Event”).

 

(b)The issuance at Closing of a number of shares of common stock of Buyer, equal
to $2,925,000 worth of the common stock of Buyer priced on the 20 trading day
volume weighted average price (“VWAP”) immediately prior to the Closing.

 

2.Working Capital. The parties shall mutually agree upon requisite working
capital to remain in the Company as of the closing of the Acquisition, and
include appropriate working capital adjustments to the purchase price based
thereon.

 



Page 1 of 5

 

 

3.Indemnification. No external escrow account will be required as part of this
acquisition. Instead, any Buyer indemnification claims may be offset against any
payments owed by Buyer to Seller under the Promissory Note.     The “Basket”
shall be set at $50,000. This represents the minimum cumulative losses that must
be suffered by Buyer before Buyer can recover damages under the indemnification
provisions. Seller is responsible for all damages once damages reach the
threshold basket amount (e.g., assuming a $50,000 Basket, if cumulative claims
are $45,000 the Seller pays $0. If the cumulative claims are $55,000 then the
Seller pays $55,000).

  

4.Non-Competition Agreement. Concurrent with the execution of a purchase
agreement, Mr. Etgar Shpivak, and certain other key executives to be identified,
shall execute and deliver to the Buyer a comprehensive two (2) year
Non-Competition agreement in a form to be provided by Buyer. The Non-Competition
Agreement is intended to protect the goodwill of the business being acquired and
to restrict Mr. Etgar Shpivak and such other executives from pursuing
competitive endeavors in competitive markets to the Company and is not intended
to preclude them from pursuing interests which don’t compete with the business
or its future well-being. A mutually agreed upon portion of the Purchase Price
shall be allocated to the Non-Competition Agreements as of Closing.

 

5.Closing Conditions. The Agreement will provide for certain closing conditions
to the acquisition, including but not limited to:

 

●satisfactory completion of due diligence investigations and legal review of
Company;     ●corporate approval by both parties of the acquisition as required;
    ●the company being free of debt or other debt instruments;     ●satisfactory
review by Buyer of Seller’s financial statements for the years ended December
31, 2018 and 2019; as well as the period ended June 30, 2020, and     ●other
customary closing conditions, including, but not limited to, (a) all material
consents and approvals of third parties being obtained for the acquisition of
Company, (b) there not having been filed any litigation or government
proceedings seeking to enjoin the acquisition, (c) no material adverse change to
the business or assets of either party and (d) all necessary government filings
having been made.

  

The Closing of the transaction contemplated hereby is intended to take place
within thirty (30) days of signing this LOI. Notwithstanding the foregoing, the
parties hereto acknowledge that the terms herein are intended to create legally
binding obligations between the parties, subject to due diligence review by the
Buyer.

 

6.Employment of Key Executives; Equity Compensation:

 

●Employment Agreements. In connection with the closing, Buyer and key executives
of Seller shall enter into a three-year Employment Agreement with Buyer,
pursuant to which they shall serve in their respective operating roles (TBD) of
Buyer and its subsidiaries (the “Employment Agreements”). Prior to the
occurrence of the Event, as described previously, the salaries shall be kept at
their current levels. Following the occurrence of the Event, the compensation
for the key executives shall be as set forth in Exhibit A.

 

●Equity Compensation. In connection with the closing, each of Etgar Shpivak and
the other 2 founders shall receive a grant of 25,000 options to purchase common
stock of the Buyer at $5.00 per share, which shall have a cashless exercise
feature.

 



Page 2 of 5

 

 

7.Purchase Agreement. The Purchase Agreement will incorporate the terms of this
binding LOI and such other terms as are satisfactory in form and content to
Buyer and Seller. The purchase agreement will contain the usual provisions,
including representations and warranties by Seller and its stockholders with
respect to the final condition, results of operations and assets and liabilities
of Seller, customary seller’s indemnities, and such other representations,
warranties, covenants, provisions and conditions as either of the parties and
their respective counsel may reasonably require.

 

8.Conduct of Business Prior to Closing. From and after the date this LOI is
executed until the Closing or the earlier termination of the understandings
contained herein, Seller will cause the Company to conduct its business only in
the ordinary course without any approval, commitment or payment of extraordinary
bonuses or salary increases; any assumption, creation or incurrence of any debt,
encumbrances, capital leases or other obligations of an extraordinary nature;
any assumption, endorsement or guaranty of a third party obligation; or any
material change in business practices or accounting methods; without the express
written consent of Buyer, which shall not be unreasonably withheld; and will
operate and maintain the assets, properties and business of Seller in
substantially the same manner as operated and maintained on the date hereof.

 

9.Information and Access. Seller agrees to promptly provide to Buyer and its
designees full access to any and all (i) lists and copies of all contracts,
leases and other agreements and obligations of Seller, together with such other
information as may be reasonably required to assist Buyer in making an
evaluation of the properties, assets, liabilities, business and prospects of
Seller, (ii) personnel of Seller as may be reasonably required to assist Buyer
in evaluating this transaction, and (iii) properties, books, files and records,
including tax returns filed and those in preparation and audit work papers and
other records of the accountants of Seller and all other financial, technical
and operating data in order that Buyer and its designees may have full
opportunity to make such investigation and evaluation.

 

10.Confidentiality. Buyer will use its best efforts to keep confidential any
information furnished to it by Seller in the course of negotiations, except to
the extent any such information must be disclosed to lenders or other interested
parties or may be available to Buyer from sources generally available to the
public. In the event that a purchase agreement is not entered into for any
reason or if the Closing does not take place thereafter, Buyer will use its best
efforts to return to Seller all documents, work papers and other materials
submitted by Seller to Buyer. If Buyer gives any confidential information
concerning Seller to a bank or source of financing, the same shall be
transmitted under circumstances that the receiving party is notified of its
confidentiality. Without prior written consent from the other party, Seller,
Buyer and each party's respective representatives (including, without
limitation, officers, directors, employees, partners, members, agents, financial
advisors, consultants, attorneys, accountants or other advisors) will not
disclose to any person (except to the extent otherwise required by applicable
law) the terms of this Letter of Intent, the fact that any discussions or
negotiations are taking place between Seller and Buyer or the existence of this
Letter of Intent. The term "person" as used in this Letter of Intent proposal
will be interpreted broadly to include the media and any corporation, company,
group, partnership or other entity or individual.

 

11.Governmental Approvals. As a condition to Closing, Seller shall have received
all necessary permits, licenses, approvals and authorizations by such
governmental authorities or third parties that are necessary prior to Closing.

 



Page 3 of 5

 

 



12.Stockholder Approval. As a condition to Closing, Seller shall have received
the approval of this transaction by all stockholders of record and/or equity
holders in a duly noticed and appropriately authorized stockholders’ meeting of
Seller and each if its associated companies.

 

13.Conditions. It is understood that (i) the execution by Buyer of the purchase
agreement is contingent upon, in addition to the other conditions and
contingencies set forth in this letter, the satisfactory completion of the
investigation and evaluation referred to in this letter and Buyer’s confirming
to its sole satisfaction its current understanding with respect to the business,
results of operations, financial condition, assets, liabilities, management and
prospects of Seller, and (ii) conditions to Closing set forth in the purchase
agreement will include: (a) Buyer’s confirming to its sole satisfaction that
there has not been any material adverse change in the business, results of
operations, financial condition, assets, liabilities and prospects of Seller not
contemplated by the income statement, balance sheet and other financial
information and projections previously presented to Buyer by Seller, (b) the
establishment of satisfactory financing arrangements for the transaction, and
(c) the obtaining of all consents and approvals, governments, private or
otherwise, or waivers of such consents and approvals, which may be necessary to
permit Buyer and Seller to consummate the transaction contemplated hereby.

 

14.Agreement Not to Negotiate with Others. At any time after signing the LOI,
neither Seller nor any Seller stockholders, nor any of their respective
representatives will, directly or indirectly, solicit, initiate discussions or
engage in negotiations with, or distribute any information regarding Seller to,
any person (whether such discussions or negotiations are initiated by Seller or
otherwise) other than Buyer and its representatives, concerning any possible
sale of all or part of Seller (whether by way of public stock offering, merger,
issuance or sale of capital stock or securities, or sale of assets). Seller
understands that such actions would cause material economic harm to Buyer. This
provision shall be effective until the earlier to occur of the Closing or 45
days from the effective date of this LOI, assuming that the transaction has not
been formally canceled in writing previously by either Party.

 

15.Notification of Certain Matters. Seller and its stockholders will give prompt
notice to Buyer in writing of (i) any actual or reasonably anticipated material
change in the business that does or may have an adverse impact on the business
or prospects of the business or (ii) the occurrence of any event which might
reasonably result in the failure of Seller or its stockholders to meet the terms
and conditions outlined in this letter.

 

16.Closing Costs. Except as otherwise provided herein, Seller and their
respective stockholders (“Seller”) hereby agree that all fees, expenses and
taxes (including transfer taxes) incurred by them in connection with this
transaction shall be borne by Seller, and Buyer agrees that all fees and
expenses incurred by Buyer in connection with this transaction shall be borne by
Buyer.

 

17.Governing Law and Venue; Relief. This Letter of Intent shall be governed by
and construed in accordance with the laws of the State of California applicable
to contracts made and to be performed in California. Upon any breach of the
provisions of this LOI, the parties agree that money damages would not be a
sufficient remedy and Buyer shall be entitled to equitable relief, including in
the form of injunctions and orders for specific performance, in addition to all
other remedies available at law or in equity.

 

18.Binding Effect of This Letter. The provisions contained herein constitute a
binding agreement among the parties, subject to due diligence review by Buyer.
Notwithstanding the foregoing, the parties agree to negotiate in good faith to
enter into a purchase agreement to formally document the binding and enforceable
obligations of the parties hereunder.

 

19.Counterparts. This Letter of Intent may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this letter
and all of which, when taken together, will be deemed to constitute one and the
same agreement.

  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 



Page 4 of 5

 

 

Please indicate your acceptance of the foregoing by signing and returning to the
undersigned the enclosed copy of this letter. This offer will expire at 5:00
p.m. Pacific Time on August 10, 2020, unless earlier accepted. Upon receipt of
an executed copy of this letter, we intend to promptly commence our legal,
accounting and other due diligence reviews of the transaction. We look forward
to concluding this acquisition, and continuing to build the outstanding company
you founded.

 

Yours truly,         WEYLAND TECH, INC.         By: /s/ Brent Suen   Brent Suen,
CEO  

 

Accepted this 11th day of August, 2020, by:

 

FIXEL AI INC.        By:/s/ Etgar Shpivak    Etgar Shpivak, CEO  

 

 

 

Page 5 of 5



 

